DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huet (GB 759,146) (hereafter “Huet GB”).
With regards to claim 1, Huet GB discloses a forming method, comprising:
a burring step of forming a branch pipe (b) by causing a cylindrical peripheral wall of a cylindrical member having the peripheral wall to project in an outside direction in a  tubular shape [as seen in Figure 1]; and
a pressing step of pressing a distal end surface of the branch pipe toward a proximal end portion of the branch pipe [as seen in at least Figure 3]. 

With regards to claim 3, Huet GB discloses wherein in the pressing step, at least a distal end surface of a peripheral wall of the branch pipe (b) is pressed, as seen in Figure 3. 
With regards to claim 4, Huet discloses a forming apparatus, comprising:
a burring processing unit (c) for forming a branch pipe (b) in a direction orthogonal to a central axis of a cylindrical workpiece; and
a pressing unit (d/e) for pressing a distal end surface of the branch pipe toward a proximal end side of the branch pipe,
wherein the burring processing unit includes:
a burring punch (c) which is disposed inside a cylindrical member having a cylindrical peripheral wall and is provided so as to be movable in a direction orthogonal to a central axis of the cylindrical member; and 
a first drive means for moving the burring punch toward the peripheral wall [hydraulic jack or other mechanism, page 2, Column 1, lines 25-30], and 
 the pressing unit includes:
 an end surface pressing punch (d/e) disposed outside the cylindrical member and provided so as to be movable in the direction orthogonal to the central axis of the cylindrical member; and 
a second drive means for moving the end surface pressing punch toward the distal end surface of the branch pipe [pistons n, page 2, Column 1, lines 35-40].
With regards to claim 5, Huet discloses wherein the end surface pressing punch (d) includes a protrusion (e) projecting from a pressing surface for pressing the distal end surface of the branch pipe (b), the protrusion (e) being configured to be inserted into the branch pipe by a movement of the end surface pressing punch (d) and thereby push back the burring punch (c), as seen in at least Figure 3.
With regards to claim 6, Huet discloses wherein in the end surface pressing punch (d), a pressing surface for pressing the distal end surface of the branch pipe is formed in an annular shape, as seen in at least Figures 1, 3 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huet (GB 759,146) (hereafter “Huet GB”) in view of Huet (FR 1,100,159)(hereafter “Huet FR”).
Huet GB discloses wherein in the burring step, the branch pipe is formed by causing a burring punch (c) to project from an inside to an outside of the peripheral wall, as seen in Figure 1, and in the pressing step, the distal end surface of the branch pipe (b) is pressed by an end surface pressing punch (d). Huet GB discloses the invention substantially as claimed except for wherein the pressing step is completed in a state where the burring punch is inserted in the branch pipe. Huet FR is relied upon to teach a forming device having a burring punch (c) that remains in the branch pipe during the pressing step wherein the pressing punch (d) is pressing the distal end surface of the branch pipe, as seen in at least Figure 3. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huet GB’s invention to allow for the burring punch to be present in the branch pipe during the pressing step because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
US Patent 1,911,653 discloses a method and apparatus for making a branch pipe (c) with punches (3 and 10), as seen in at least Figure 7.
US Patent 4,246,772 discloses a method and apparatus for making a branch pipe (3) with punches (4 and 18), as seen in at least Figure 2.
US Patent 5,140,881 discloses a method and apparatus for making a branch pipe (c) with punches (6 and 8), as seen in at least Figure 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERESA M EKIERT/Primary Examiner, Art Unit 3725